Nott, J.,
dissenting:
The claimant’s intestate, on whose loyalty the case depends, went into a country threatening to rebel, and voluntarily remained after civil Avar had broken out. He made no attempt to return to his residence in the loyal States until July, 1861. The purpose for which he remained Avas merely to procure better prices for his horses. It does not excuse the act. The case comes within the decision in the case of The William Bagaley, (5 Wallace R., pp. 377, 408,) where Mr. Justice Clifford well defines the duty of a citizen when war breaks out: “ If it be a foreign war, and he is abroad, he is to return without delay; and if it be a civil Avar, and he is a resident in the rebellious section, he should leave it as soon as practicable, and adhere to the established government.”